UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


KARI GARDINER AND                               §
CHRISTOPHER GARDINER,                           §
                                                §
       Plaintiffs,                              §
                                                §    CIVIL ACTION 1:13-CV-450
v.                                              §
                                                §
ETHICON, INC.,                                  §
                                                §
       Defendants.                              §

               ORDER ADOPTING REPORT AND RECOMMENDATION

       In accordance with 28 U.S.C. § 636(b), the Local Rules for the United States District

Court for the Eastern District of Texas, the District Court referred this matter to the undersigned

United States Magistrate Judge for entry of recommended disposition. On February 28, 2020,

Judge Giblin entered his report and recommendation (#17) recommending that the District Court

grant Defendants Coloplast Corp. and Mentor Worldwide LLC’s joint motion to dismiss and stay

proceedings. (#14). In his report and recommendation, Judge Giblin further recommended that

the District Court sua sponte dismiss Plaintiffs’ claims against the remaining defendants, with

prejudice. To date, the parties have not filed objections to the report. Pursuant to 28 U.S.C.

§ 636(b) and Federal Rule of Civil Procedure 72, the Court conducted a de novo review of the

magistrate judge’s report and the record in this cause. The record demonstrates that Plaintiffs

have not appeared since 2013, when they originally filed the Complaint. Moreover, Plaintiffs

have not updated their address since filing the Complaint, thus leaving the Defendants and the

Court with no way to resolve the case other than dismissal. See Dkt. Nos. (18, 19) (stating that

certified mail to Plaintiffs was returned as undeliverable). Lastly, in light of the Plaintiffs’
extreme inaction, dismissing the Complaint, with prejudice, is appropriate in this case. The Court

agrees with the Magistrate Judge’s findings and conclusions and adopts Judge Giblin’s report as

the findings and conclusions of the Court.

       The Court therefore ORDERS that Judge Giblin’s Report and Recommendation (#17) is

ADOPTED and the motion to dismiss claims against Defendants Coloplast Corporation and

Mentor Worldwide, LLC (#14) is GRANTED. Additionally, the Court sua sponte ORDERS

that all claims against remaining Defendants C.R. Bard, Inc., Sofradim Production SAS, and

Boston Scientific Corporation are DISMISSED. The Court further ORDERS that all pending

motions are TERMINATED as MOOT                (#12, 14).    Finally, pursuant to Judge Giblin’s

recommendation, it is ORDERED that the Plaintiff’s Complaint is dismissed, with prejudice.

This case is CLOSED, and this constitutes a final judgment for appeal purposes.


           SIGNED at Beaumont, Texas, this 27th day of March, 2020.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                2
